Case 9:20-cv-81036-AHS Document 30 Entered on FLSD Docket 11/20/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                  CASE NO.: 9:20-cv-81036-AHS

  TWISTED TSUNAMI, LLC, d/b/a TWO
  TWISTED ITALIANS BISTRO,

         Plaintiff,

  v.

  AMGUARD INSURANCE COMPANY,

        Defendant.
  ____________________________________/

                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

          COMES NOW the Plaintiff, TWISTED TSUNAMI, LLC, pursuant to Federal Rule of

   Civil Procedure 41(a)(i), and in light of Defendant’s Motion to Dismiss wherein it is alleged

   insurance coverage does not exist based on the specific facts of this case, Plaintiff hereby

   voluntarily dismisses this action with prejudice.


                                                       /s/ Donna DeVaney Stockham
                                                       Donna DeVaney Stockham, Esq.
                                                       Florida Bar No. 121088
                                                       Kelly A. Fantetti, Esq.
                                                       Florida Bar No. 96141
                                                       STOCKHAM LAW GROUP, P.A.
                                                       109 S. Edison Ave.
                                                       Tampa, Florida 33606
                                                       Telephone: (813) 867-4455
                                                       Facsimile: (813) 867-4454
                                                       Attorney for Plaintiff
                                                       dstockham@stockhamlawgroup.com
                                                       kfantetti@stockhamlawgroup.com
                                                       Tampa.Pleadings@stockhamlawgroup.com
Case 9:20-cv-81036-AHS Document 30 Entered on FLSD Docket 11/20/2020 Page 2 of 2




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
  via Electronic Mail to Gregory W. Coleman, Esq., and Santo DiGangi, Esq., at
  gcoleman@lawclc.com, sdigangi@lawclc.com, and cwoodward@lawclc.com on this 20th day of
  November 2020.


                                                /s/Donna DeVaney Stockham
                                                Attorney
